DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 5, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12-14, 23, 26, 32, 34-36, and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

     The current 35 U.S.C. 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis is threefold. First determine that the claim belongs to a valid statutory class. Second identify whether an abstract idea is claimed, if so, then third determine whether the claims contain something significantly more than the abstract idea.


Claim(s) 1, 3-10, 12-14, 23, 26, 32, 34-36, and 38-39 is/are directed to an abstract idea.  Specifically, representative claim 1 recites (the abstract ideas are shown in bold):

1.  A processor-in-memory device, comprising
     a memory array including a plurality of memory locations; and 
     a plurality of compute components[, 
     a plurality of storage elements, wherein the plurality of compute components and the plurality of storage components are coupled to the memory array; and 
     wherein the processor-in-memory device is configured to: 
          determine a plurality of categories of a plurality of data points in a data set;
          determining a flag representing each category of the plurality of categories;
          identify a first batch of data of the data set;
          determine, using the plurality of compute components, a subset of categories of the plurality of categories in the first batch of data;
          store a first value based on the flag associated with each of the subset of categories in a respective one of the plurality of storage elements;
           increment a second value stored in each of the plurality of memory locations based on the first value to store a third value indicative of the subset of categories.


     The claim limitations in the abstract idea of claim 1 have been highlighted in bold above; the remaining limitations are "additional elements".
     When considering the claim as a whole it is directed to determining categories of data, determining or setting a flag representing each of the categories of data, identifying or collecting a batch of data, determining the categories of the data in the data batch, which are a subset of the categories, storing a value based on the flag, and incrementing data.  The claim’s novelty is directed to the abstract idea of determining categories of data, collecting or identifying a batch of data, determining categories of the data, storing values or setting flags, and incrementing.
     The highlighted portion of the claim constitutes an abstract idea because it is determined to fall under the grouping of mental processes and is consistent with other ideas identified as abstract in court decisions.  For instance, referring to the December 2016:  Interim Eligibility Guidance Quick Reference Sheet, it is analogous to Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011) involving collecting and comparing known information,  Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) involving data recognition and storage, and Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014) involving organizing information through mathematical correlations.
     Such is described in the court's findings:

Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon, com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass ’n, 116 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc ’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g.. Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 111 F.3d 709, 715 (Fed. Cir. 2014).


     Claim 1 contains “additional elements” other than the abstract idea but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for the following reasons.  The recitation of using a generic processor and memory array or processor-in-memory is not significantly more than the abstract idea in light of the Alice decision.  The additional elements do not integrate the exception into a practical application of the exception such as an improvement in technology. Furthermore, a memory array having memory locations, a plurality of compute components, and a plurality of storage elements are all additional elements that are well-understood, routine, and conventional.  For example, a generic processor or computer has such components.  Furthermore, the combination of such elements, wherein the compute components are components of an accumulator and storage components comprise a sense amplifier also was not novel as evidenced by Wheeler (US 2015/0120987 A1), wherein Wheeler discloses, for example, in FIG. 2 and FIG. 3 accumulator units used as compute components arranged peripheral to sense amplifier units and a dynamic random access memory (DRAM) array, wherein the sense amplifier units store data by amplifying data onto complementary bit lines or data lines.  
     Claims 7 repeats the same steps for a second batch of data. Claims 7, 23, and 39 each include incrementing a value stored in memory locations based on a value stored or a flag set in a compute component and clearing or setting a flag.    Such is well-understood, routine, conventional activity as evidenced by Meloche et al. (US 4,540,188; second paragraph of column 7) who discloses setting and resetting a flag, and incrementing based on a flag stored in an accumulator.  Also see claim 2 of Chaiken et al. (US 6,587,966 B1), which states “incrementing a counter value in response to the status flag”, and Lee et al. (US 7,075,003 B1), “this incrementing of the count could occur immediately in response to determining that the flag value indicates…”).
     Claims 12-13 involve storing data and/or receiving and/or reading data.  For example, court has held that “Storing and retrieving information in memory” as well-understood, routine, and conventional activities previously known to the industry. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (See MPEP 2106.05 (d) II).   
 

     Claims 23 and 32 are analogous to claim 1 and are also patent ineligible.


Response to Arguments
Applicant's arguments filed March 5, 2021 have been considered but they are not persuasive.  The claims have been amended but in a way that adds more abstract elements or steps. Please review the Examiner’s arguments in the Examiner’s Answer of 8/23/19 and Patent Board Decision of January 8, 2021.  Abstract elements still exist in the claims, and no technological improvement is seen in regards to the invention.  The invention seems to be focused not so on improving histogram generation but rather on a way of reducing the amount of data to be displayed in a histogram such that only some data is sampled while the rest of the data is ignored before displaying the reduced amount of data in a histogram, and because less data is to be displayed in the histogram then the histogram is generated faster but of course is a less accurate or inaccurate representation of all of the data. Applicant’s own specification refers to the invention as being a rough estimation (see [0006]) or a way to “approximate a histogram” (see [0016]).  One fails to see how an approximate histogram or a rough estimate would be an improvement in technology especially since the same rough estimation or result can be achieved by just generating a histogram on a smaller data size by randomly or arbitrarily ignoring some of the data; hence, there is no improvement seen in the field of histogram generation. 
     The analysis and results for each step of the 101 analysis of the current claims are the same as the results already explained before including in the Patent Board Decision in regards to the pre-amended claims. If there were something structurally novel in the PIM device to generate such a histogram or to execute such an algorithm of sampling and judging or evaluating data then it is suggested to identify that structure and claim it 
     Hence, the 101 rejections were not overcome.  In the previous office action and above here, the Examiner has determined that the claims are directed to an abstract idea, and the rejection has identified the abstract idea as it is recited in the claim, and has explained why it corresponds to a concept that the courts have identified as an abstract idea (the grouping was identified by both the Examiner and the Patent Board).  Furthermore, additional elements in the claims have been identified, and the Examiner explained why the elements taken individually and in combination do not amount to a claim as a whole that is significantly more than the abstract idea. 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827